       Case 2:20-cv-00937-KRS-CG Document 9 Filed 03/10/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

G&G CLOSED CIRCUIT EVENTS, LLC,

              Plaintiff,
v.                                                                No. CV 20-937 KRS/CG

KAM BLUE MOON BAR, LLC, et al.,

              Defendants.

                              INITIAL SCHEDULING ORDER

       This case is assigned to me for scheduling, case management, discovery, and all

other non-dispositive motions. Counsel are required to comply with the Local Civil Rules

of the United States District Court for the District of New Mexico, as well as the Federal

Rules of Civil Procedure. Civility, professionalism, and cooperation are required of

counsel throughout this litigation.

       The parties filed their Joint Status Report and Provisional Discovery Plan (“JSR”),

(Doc. 8), on March 8, 2021, and in it they indicate that counsel met and conferred on

March 4, 2021, pursuant to Fed. R. Civ. P. 26(a)(1), (f). The Court will determine actual

case management deadlines after considering the parties’ requests in the JSR.

       Pursuant to Rule 26(d)(2), although the parties may deliver discovery requests

under Rule 34 prior to the “meet and confer” date, those requests are not considered to

have been served until the first “meet and confer” session. Initial disclosures under Rule

26(a)(1) must be made within fourteen (14) days of the meet and confer session, unless

a different time is set by stipulation or court order. The parties are advised to strictly

follow the letter and spirit of Rule 26(a)(1) in preparing their initial disclosures. Fed. R.

Civ. P. 26(a)(1). Initial disclosures are intended to accelerate the exchange of core
          Case 2:20-cv-00937-KRS-CG Document 9 Filed 03/10/21 Page 2 of 3




information about the case and eliminate the need for formal discovery at the early

stages of litigation. See 1993 Advisory Committee Notes to Fed. R. Civ. P. 26(a)(1). The

parties must seek to meet these objectives in making their initial disclosures and should

be prepared to explain how they have fully complied with their obligations under Rule

26(a)(1) at the Rule 16 Scheduling Conference.

          Parties may not modify case management deadlines on their own. Good cause

must be shown, and the Court’s written approval obtained for any modification of the

case management deadlines that the Court establishes at the scheduling conference.

          A Rule 16 Scheduling Conference will be conducted by telephone on Tuesday,

April 6, 2021, at 2:00 p.m. Parties shall call Judge Garza’s AT&T Teleconference line

at (877) 810-9415, follow the prompts, and enter the Access Code 7467959, to be

connected to the proceedings. Upon agreement, the parties may request that the Rule

16 Scheduling Conference be held in person.

          At the conference, counsel and any pro se parties must be prepared to discuss

all claims and defenses, initial disclosures, discovery requests and scheduling, issues

relating to the disclosure, discovery, or preservation of electronically-stored information,

the timing of expert disclosures and reports under Rule 26(a)(2), and the use of

scientific evidence and whether it is anticipated that a Daubert1 hearing will be needed.

We will also discuss settlement prospects and alternative dispute resolution

possibilities. Lead counsel and parties appearing pro se must participate unless

excused by the Court. Parties represented by counsel need not attend.




1   Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579 (1993).

                                                    2
Case 2:20-cv-00937-KRS-CG Document 9 Filed 03/10/21 Page 3 of 3




IT IS SO ORDERED.




                      THE HONORABLE CARMEN E. GARZA
                      CHIEF UNITED STATES MAGISTRATE JUDGE




                              3
